Fourth Court of Appeals
                               San Antonio, Texas
                                   December 18, 2019

                 Nos. 04-19-00678-CR, 04-19-00679-CR, 04-19-00680-CR,
                  04-19-00681-CR, 04-19-00682-CR, & 04-19-00683-CR

                                   Roy GUZMAN Jr.,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the 454th Judicial District Court, Medina County, Texas
           Trial Court Nos. 16-06-12012-CR, 17-05-12408-CR, 16-05-11963-CR,
                   17-08-12517-CR, 17-08-12518-CR, & 17-08-12519-CR
                       Honorable Camile G. Dubose, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, these appeals are DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 18, 2019.


                                            _____________________________
                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2019.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court